Exhibit January 19, 2010 Analyst Contact: Dan Harrison Analyst Contact: Andrew Ziola 918-588-7950 918-588-7163 Media Contact: Megan Washbourne Media Contact: Brad Borror 918-588-7572 918-588-7582 ONEOK and ONEOK Partners Provide 2010 Earnings Guidance; Update 2009 Earnings Guidance TULSA, Okla. – Jan. 19, 2010 - ONEOK, Inc. (NYSE: OKE) and ONEOK Partners, L.P. (NYSE: OKS) today released their 2010 earnings guidance. ONEOK also announced that its 2009 financial results are expected to be in the range of $2.85 to $2.89 per diluted share, slightly above the high end of the earnings guidance range provided on Nov. 3, 2009. ONEOK Partners also announced that its 2009 results are expected to be at the high end of the earnings guidance range provided on Nov. 3, 2009. ONEOK’s 2010 net income is expected to be in the range of $300 million to $335 million, reflecting higher anticipated earnings in the ONEOK Partners and distribution segments, partially offset by lower expected earnings in the energy services segment, compared with 2009. Additional information is available in Exhibit A in the guidance tables on the ONEOK Web site. ONEOK
